I think that, while the note, as set out in the bill, carries a debt from the complainants to Brown, the further provision, as incorporated therein, manifested a clear intention that the debt was to be canceled and satisfied by the delivery of the deed, which was held by the bank in escrow. The deed was so delivered, and Brown clearly has no right to pursue the complainants for the debt, or any part thereof. This being the case, the transaction was a conditional sale, pure and simple, and the title vested in Brown, or his assignee, when the deed was delivered.
THOMAS, J., concurs in the foregoing dissent.